Exhibit 10.1

 



TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
September 9, 2019, by and among Stewart Information Services Corporation, a
Delaware corporation (the “Company”), Fidelity National Financial, Inc., a
Delaware corporation (“Parent”), A Holdco Corp., a Delaware corporation and a
wholly-owned direct subsidiary of Parent (“Merger Sub I”), and S Holdco LLC, a
Delaware limited liability company and a wholly-owned direct subsidiary of
Parent (“Merger Sub II” and, together with Merger Sub I, the “Merger Subs”). The
Company, Parent and the Merger Subs are collectively referred to herein as the
“Parties.” Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Merger Agreement (as hereinafter
defined).

 

RECITALS

 

WHEREAS, on March 18, 2018, the Parties entered into the Agreement and Plan of
Merger (as extended and together with all schedules and exhibits thereto, the
“Merger Agreement”); and

 

WHEREAS, the Parties desire to terminate the Merger Agreement and to enter into
this Agreement to memorialize the terms and conditions of such termination.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other consideration the receipt and sufficiency of which are
expressly acknowledged hereby, the Parties hereby agree as follows:

 

1.                  Termination of Merger Agreement.

 

(a)               Pursuant to Section 10.01(a) of the Merger Agreement, the
Merger Agreement (x) is hereby terminated by mutual consent of the Parties,
effective immediately and (y) notwithstanding anything that may be deemed to the
contrary in the Merger Agreement (including, but not limited to, Section 10.02
thereof), shall be of no further force and effect (collectively (x) and (y), the
“Termination”); provided that, notwithstanding the Termination, (I) the
provisions of Section 11.04(d) of the Merger Agreement shall survive the
Termination in accordance with its terms and (II) Section 11.04(c) of the Merger
Agreement shall survive the Termination in accordance with its terms and shall
apply equally to the Parent’s obligations to pay the Reverse Termination Fee (as
defined in the Merger Agreement) as if such Section was fully set forth herein
in respect thereof. Within five (5) Business Days of the date hereof, Parent
shall deposit in the bank account of the Company specified below, the Reverse
Termination Fee, and in consideration thereof, the Parties agree that, upon
payment of the Reverse Termination Fee, no other termination fees or other
amounts are or will be payable to each other under the Merger Agreement. The
Parties have determined that the termination of the Merger Agreement is in their
mutual benefit and, other than payment of the Reverse Termination Fee, there
shall be no further liability or obligation on the part of any of Parent and
each Merger Sub with respect to the Merger Agreement and the transactions
contemplated thereby, other than as expressly set forth in this Agreement. In
furtherance of the foregoing, the Parties acknowledge and agree that there shall
be no further liability or obligation on the part of the Company with respect to
the Merger Agreement and the transactions contemplated thereby, other than as
expressly set forth in this Agreement or pursuant to Section 10.02 of the Merger
Agreement.

 



   

 

 

(b)               The Company hereby designates the following account to which
the Reverse Termination Fee shall be paid by wire transfer in immediately
available funds:

 

ABA: [****]
Bank: [****]
Account Name: [****]

Account Number: [****]

 

2.                  Representations and Warranties. Each of Parent and each
Merger Sub hereby represents and warrants to the Company, and the Company hereby
represents and warrants to each of them, that (a) the execution, delivery and
performance by such Party of this Agreement and the consummation by such Party
of the transactions contemplated hereby are within such Party’s corporate powers
and have been duly authorized by all necessary corporate action on the part of
such Party, (b) such Party has all requisite corporate power and authority to
enter into this Agreement and consummate the transactions contemplated hereby
and (c) this Agreement, assuming due authorization, execution and delivery by
the other Parties, constitutes a valid and binding agreement of such Party
enforceable against such Party in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity).

 

3.                  Further Assurances. Each Party shall, and shall cause its
Subsidiaries and controlled Affiliates to, cooperate with each other, at no
cost, in the taking of all actions necessary, proper or advisable under this
Agreement and Applicable Law to effectuate the Termination. Without limiting the
generality of the foregoing, the Parties shall, and shall cause their
Subsidiaries and controlled Affiliates to, cooperate with each other, at no
cost, in connection with the withdrawal of any applications to or termination of
proceedings before any Governmental Authority or under any Applicable Law, in
each case to the extent applicable, in connection with the transactions
contemplated by the Merger Agreement.

 

4.                  Return or Destruction of Confidential Information. Pursuant
to Section 6 of the Confidentiality Agreement, each of the Company and Parent,
in their respective capacities as a Disclosing Party under the Confidentiality
Agreement, hereby request the return or destruction of all Confidential
Information (as defined in the Confidentiality Agreement) of such Party (as well
as written certification of compliance with the first sentence of Section 6).

 

5.                  General Provisions.

 

(a)               Entire Agreement. This Agreement and the Confidentiality
Agreement constitute the entire agreement of the Parties with respect to the
subject matter hereof and thereof, and such agreements supersede all prior
agreements and understandings, both oral and written, among the Parties with
respect to the subject matter hereof and thereof. This Agreement may be amended
or waived only in a writing signed by each Party or, in the case of a waiver, by
each Party against whom the waiver is to be effective. No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof nor the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law. The provisions
of this Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and assigns. No Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other Parties hereto.

 



 2 

 

 

(b)               Miscellaneous Provisions. The provisions of Sections 11.01
(Notices), 11.04(a) (Expenses), 11.07 (Governing Law), 11.08 (Jurisdiction) and
11.09 (Waiver of Jury Trial) of the Merger Agreement shall apply, mutatis
mutandis, to this Agreement.

 

(c)               Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by each other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

[Remainder of page intentionally left blank; signature page follows.]

 



 3 

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereto
have executed this Agreement as of the day and year first above written.

 

 

  STEWART INFORMATION SERVICES CORPORATION                 By:  /s/ John L.
Killea   Name: John L. Killea   Title: Chief Legal Officer

 



[SIGNATURE PAGE TO TERMINATION AGREEMENT]

 

  

  FIDELITY NATIONAL FINANCIAL, INC.                 By:  /s/ Brent B. Bickett  
Name: Brent B. Bickett   Title: Executive Vice President, Corporate Strategy

 



[SIGNATURE PAGE TO TERMINATION AGREEMENT]

 

 

  A HOLDCO CORP.                 By:  /s/ Brent B. Bickett   Name: Brent B.
Bickett   Title: President

 



[SIGNATURE PAGE TO TERMINATION AGREEMENT]

 

 

  S HOLDCO LLC                 By:  /s/ Brent B. Bickett   Name: Brent B.
Bickett   Title: President

 



[SIGNATURE PAGE TO TERMINATION AGREEMENT]

